Citation Nr: 1747482	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital from November 4-20, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.

In September 2014, the Board remanded the claim for additional development.


FINDING OF FACT

After approval for payment/reimbursement for the costs of emergency medical care on November 4, 2010, 6he Veteran's conditional had stabilized on November 5, 2010 such that she could be transferred to a VA or Federal facilities to receive any necessary continued care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for treatment provided at a private medical facility on November 6-20, 2010 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1001, 17.1002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

The Veteran in this case sought medical care at a private facility and seeks to have VA pay for or reimburse her for the cost of his treatment.  Congress has authorized the payment or reimbursement for unauthorized emergency medical treatment of veterans under 38 U.S.C.A. §§ 1725.  Emergency medical treatment means the initial evaluation and treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f); 38 C.F.R. § 17.1002(b).  Likewise, the regulations define "stabilized" as meaning that "no material deterioration of the emergency medical condition is likely, within reasonable medical probability to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans."  38 C.F.R. § 17.1001(d).

Facts and Analysis

On November 4, 2010, the Veteran went to the emergency department of a private hospital to seek treatment.  She was admitted and released on November 20, 2010.  VA has covered the expenses incurred on November 4th and November 5th on the basis that the Veteran was not stable enough to transfer to a VA facility until the 5th.  The Veteran contends that VA should pay or reimburse the expenses incurred during the remainder of her November 2010 private hospital stay.

In February 2017, the Board requested an expert medical opinion to aid in its determination of the central legal issue in this case-at what time did the Veteran become stable enough to transfer to a VA hospital.  The expert's opinion best summarizes the Veteran's relevant medical history.

On October 24, 2010, the Veteran presented to a VA emergency room with abdomen pain.  X-ray showed no evidence of obstruction, so the Veteran was given a laxative and discharged.  On October 25, 2010, the Veteran underwent an endometrial biopsy for endometrial hyperplasia at a VA facility.  There is no mention of malignancy.

On November 4, 2010, the Veteran called the local VA Nurse Triage Line with complaints of abdominal pain, nausea, decreased appetite, weight loss, fever, and chills for the last four weeks.  The Veteran was recommended to report to the VA emergency room.  According to the Veteran, upon further discussion with the nurse, she presented to a nearby emergency facility, which in this case was a private hospital.

At the emergency room, the Veteran underwent an ultrasound that showed only some sludge and a noncontrasted computerized tomography scan (CT scan) that showed fullness throughout the lower abdomen and upper pelvis consistent with a cystic mass versus dilated bowel loops as well as mild bilateral hydronephrosis.  

On November 5, 2010, the Veteran underwent a CT scan with contrast which was consistent with a huge uterine versus ovarian neoplasm.  The Veteran was also found to have a urinary tract infection.  A transvaginal ultrasound confirmed the presence of an enlarged right adnexal mass as well as a grossly enlarged uterus with multiple fibroids.

Gynecology was consulted on November 6, 2010 with the recommendation of obtaining magnetic resonance imaging (MRI) in preparation for exploratory surgery.  On November 7, 2010, the MRI showed a 20 centimeter by 20 centimeter by 10 centimeter cystic and solid mass in the pelvis.  

The next day, November 8th, the Veteran underwent exploratory laparotomy for excision of a right adnexal mass and bilateral uterine myomectomies.  The surgery confirmed the presence of the uterine fibroids and a right adnexal mass consistent with fallopian tube with marked epithelial changes, possibly consistent with poorly differentiated adenocarcinoma.  During the surgery, a partial obstruction of the sigmoid colon due to parasitic fibroids was found and an end colostomy and appendectomy was conducted.

The patient recovered normally from surgery and on November 10th was informed of the possible cancer.  The only complication from the surgeries was slow bleeding which had continued to November 18th.  To remedy this, the Veteran underwent a bilateral uterine artery embolization with the plan of eventually undergoing a total hysterectomy.

The Veteran was discharged on November 20, 2010.

Based on the foregoing, the expert opined that the Veteran was stable enough to transfer to a VA facility on November 5, 2010, though not necessarily stable enough to discharge at that time.  The expert notes that, at the time of her admission, the Veteran was certainly uncomfortable, but not in any acute distress.  The Veteran had low-grade fevers and was mildly tachycardic, but was without hemodynamic instability that would have delayed transfer.  The Veteran also had an elevated white blood cell count, but no other blood work indicated an ongoing emergent situation.  Further, there was no evidence of an emergency situation as the Veteran underwent normal pre-operative procedurals in preparation for her November 8th surgery.

In an October 2017 brief, the Veteran's representative argues that the expert found that the Veteran was not stable until November 8th; thus, payment should go through at least that day.   This is not so though.  Rather, the expert stated that "the Veteran could have been transferred to a VA facility as early as 11/5/2010."  Opinion at 2.  Again, in support of his assertion, the expert cited the pre-operative workup for the November 8th surgery that began on November 5th.  The expert also stated that "it would seem reasonable that the outside hospital and the VA facility would coordinate efforts to arrange for patient transfer given that she was medically stable prior to undergoing surgery on 11/8/2010."  Opinion at 2-3.  This statement is consistent with his conclusion that the Veteran was medically stable for transfer to a VA facility on November 5th.  Further, the expert states prior to, which indicates that the transfer should have happened as early as the 5th. 

The Board accepts the expert's opinion as persuasive evidence as to the stabilization date as it is based on a thorough review of the record containing the evidence relevant to resolve the Board's inquiry.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The expert is a surgeon at a VAMC and an assistant professor at a nationally recognized medical school.  The expert, in forming his opinion, did note that more detailed items, such as daily progress notes and comprehensive vital signs are not of record.  However, the expert was able to base his opinion on the actions that clinicians took to treat the Veteran during her stay.  Specifically, the expert noted that the Veteran was stable prior to the November 8th surgery and from November 5th to November 8th underwent normal pre-operative procedures.  Therefore, based on the expert's opinion, the Board finds that requests for additional records would not uncover information reasonably likely to advance the Veteran's claim.  38 C.F.R. § 3.159(d).

Therefore, the Board finds that the Veteran was stable enough for transfer to a VA facility as of November 5, 2010.  As noted above, Congress has only authorized VA payment or reimbursement of medical expenses incurred for emergency treatment at a private facility until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f); 38 C.F.R. § 17.1002(b).  Once a Veteran's condition has "stabilized," if she is still in need of medical care and desires for that care to be at VA's expense, she should be transferred to a VA or federal facility.  See id.; 38 C.F.R. § 17.1001(d).  

Therefore, primarily based on the expert's opinion, VA should only cover the expenses incurred for November 4-5, 2010, but not November 6-20, 2010.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and additional payment/reimbursement is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In denying the claim, the Board acknowledges that the issue is one of coordination whereby, had the parties involved been aware of the Veteran's treatment at a private hospital and the coverage available at VA facilities, there would be no issue of costs.  It is universally acknowledged that too many face costs issues when accessing medically-necessary care.  While the Board is sympathetic the Veteran's situation, the Board is bound to apply the laws enacted by Congress and regulations promulgated thereto.  As a result, the Board must deny the Veteran's claim.


ORDER

Payment for unauthorized medical expenses for the hospitalization of the Veteran after his condition stabilized incurred on November 6-20, 2010 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


